Case: 21-50946       Document: 00516503971           Page: 1      Date Filed: 10/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                              October 11, 2022
                                    No. 21-50946                               Lyle W. Cayce
                                  Summary Calendar                                  Clerk


   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Daniel Marmolejo,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 6:20-CR-65-3


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*

          Daniel Marmolejo pleaded guilty of conspiracy to possess with intent
   to distribute at least 500 grams of methamphetamine in violation of 21 U.S.C.
   §§ 846 and 841(a)(1) and (b)(1)(A)(viii). He was sentenced, within the
   guidelines range, to 188 months of imprisonment and five years of supervised


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50946      Document: 00516503971           Page: 2     Date Filed: 10/11/2022




                                     No. 21-50946


   release (“SR”). He appeals his sentence, claiming that the district court
   clearly erred by denying him a two-level minor role reduction under U.S.S.G.
   § 3B1.2(b). Marmolejo also challenges one of the conditions of his SR,
   asserting that the provision impermissibly delegated authority to the proba-
   tion officer to determine whether Marmolejo poses a risk to people and to
   require him to notify them.
          Marmolejo preserved his argument regarding the minor-role reduc-
   tion by raising it in the district court. “For properly preserved claims, this
   court reviews the district court’s interpretation and application of the Sen-
   tencing Guidelines de novo” and its “findings of fact and its application of
   the Sentencing Guidelines to those findings of fact . . . for clear error.”
   United States v. Cedillo-Narvaez, 761 F.3d 397, 401 (5th Cir. 2014). Whether
   a defendant is a minor or minimal participant under § 3B1.2 is a factual
   question reviewed for clear error. United States v. Gomez-Valle, 828 F.3d 324,
   327 (5th Cir. 2016).
          A defendant who is “less culpable than most other participants in the
   criminal activity, but whose role could not be described as minimal,” is eligi-
   ble for a two-level decrease under § 3B1.2(b). § 3B1.2, comment. (n.5).
   “[T]o qualify as a minor participant, a defendant must have been peripheral
   to the advancement of the illicit activity.” United States v. Anchundia-
   Espinoza, 897 F.3d 629, 634 (5th Cir. 2018) (internal quotation marks and
   citation omitted). The defendant has the burden of demonstrating, by a pre-
   ponderance of the evidence, that an adjustment was warranted. United States
   v. Castro, 843 F.3d 608, 612 (5th Cir. 2016). He is required to show “(1) the
   culpability of the average participant in the criminal activity; and (2) that [he]
   was substantially less culpable than that participant.” Id. at 613.
          The record reflects that Marmolejo independently attempted to plan
   a drug deal with an undercover officer and that he was found with signifi-




                                           2
Case: 21-50946      Document: 00516503971          Page: 3   Date Filed: 10/11/2022




                                    No. 21-50946


   cantly more methamphetamine than were five of his codefendants. Accord-
   ingly, he has not shown that he was substantially less culpable than the aver-
   age participant. See id. Viewed in light of the record as a whole, the district
   court’s finding that Marmolejo was an average, not minor, participant was
   plausible, and therefore the court did not commit clear error. See Gomez-
   Valle, 828 F.3d at 327.
          Marmolejo’s challenge to the risk-delegation condition is foreclosed
   by United States v. Mejia-Banegas, 32 F.4th 450, 452 (5th Cir. 2022), in which
   we rejected the same theory and held that the district court did not err,
   plainly or otherwise, by imposing the same risk-notification condition.
          The judgment is AFFIRMED.




                                         3